Citation Nr: 1219003	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by Department of Veterans Affairs (VA) treatment in July 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active service from March 1981 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In August 2011, the Board requested a medical expert opinion from the Veteran Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2011).  After this opinion was obtained in September 2011, the Board sent the Veteran a letter in October 2011 informing her that she had 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  The Veteran thereafter submitted additional argument and evidence.  In November 2011, she waived review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  In July 2004, while the Veteran was in the care of VA medical personnel at the VA Medical Center (VAMC) in Reno, Nevada, additional disability was identified in the form of quadriplegia.

2.  The competent evidence shows that the Veteran's quadriplegia was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.

3.  The competent medical evidence shows that the Veteran's rehabilitation for quadriplegia at the Reno and Palo Alto VAMCs was not performed inappropriately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability caused by treatment by the VA in July 2004 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an August 2005 notice letter, the RO notified the Veteran and her representative of the information and evidence needed to substantiate the Veteran's claim for benefits under section 1151.  The Board also finds that the August 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claim.  A remand of the issue on appeal for further notification of how to substantiate the claim is not necessary.  Thus, the Board finds that VA has met the duty to notify the Veteran in this case.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  Treatment records from the VAMCs in Palo Alto and Sacramento, California, and Reno, Nevada, also have been obtained.  These records include treatment records from the VA Outpatient Center (VAOPC) in Martinez, California.  These records were obtained, in part, pursuant to the Board's December 2009 remand.  Records from Washoe Medical Center also have been obtained.  Thus, the Board finds that all available records pertaining to the treatment period in question (July 2004) have been obtained to the extent possible.

Multiple VA medical opinions were provided in connection with the claim, all of which are of record.  As noted in the Introduction, an expert medical opinion was obtained from VHA in September 2011.  All of this evidence, particularly the VHA opinion, is sufficient to decide the claim.  These reports address the issues of whether the Veteran's VA treatment resulted in additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, the Board finds that VA has met the duty to assist the Veteran in this case.

Legal Criteria and Analysis

In July 2004, the Veteran was seen at VA facilities complaining of pain.  She was admitted to the Reno VAMC where it was discovered that she had become quadriplegic.  The Veteran contends that she either was ignored or inadequately examined by VA caregivers who missed the opportunity to discover and treat a spine abscess at an earlier time when appropriate treatment could have led to a better result.  She also claims that her follow-up and rehabilitation at VA was inadequate and inhibited the level of her recovery.  Thus, the Veteran contends that compensation benefits are warranted under the provisions of section 1151.

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2011).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2011), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

The Veteran was seen in urgent care on July 1, 2004 at the Martinez VAOPC which is associated with the Sacramento VAMC.  She presented with a history of a motor vehicle accident with chronic pain and recurrent spasms between the shoulder blades.  She alleged a history of rib fracture that had not healed.  The motor vehicle accident apparently occurred two months earlier.  Physical examination revealed tenderness over the spines, including the T4-6 area.  X-rays showed healed fractures of the right 7th and 8th ribs.  There was also a mild dextroconvex mid-thoracic scoliosis.  It was thought that the Veteran had chronic pain syndrome with significant psychological overlay.  She was given various medications to treat the symptoms.

Two days later, the Veteran sought treatment at the Reno VAMC.  She presented in an anxiety state, crying, and shaking with complaints of pain in her shoulder blades.  It was noted that the Veteran had a history of back problems for years.  She reported that the medication received from the Sacramento VAMC had not relieved the symptoms.  Examination did not reveal tenderness of the spine, but the Veteran had pain on extension of her arms and she could not elevate her arms above her head.  The assessment was pain and there was some concern over drug seeking behavior as the Veteran's medication situation was being addressed.  The Veteran then left the facility and went to nearby Washoe Medical Center (WMC)-a private facility. 

At WMC, the Veteran presented with a complaint of back pain due to a six-month history of a motor vehicle accident.  She sought treatment for pain that had increased recently.  It was noted that the Veteran was not provided narcotics when she recently went to a VA facility.  A review of her systems was not possible as the Veteran was completely uncooperative.  The Veteran was given an intramuscular injection of Ativan and a prescription for Valium and Naprosyn.  The WMC physician informed the Veteran that she would not be provided narcotics as she was obviously drug seeking and had admitted to that.  The physician noted that the Veteran was completely uncooperative and unreasonable as she was screaming very loudly and cursing.  The WMC physician informed the Veteran to follow up with VA for all further medications for her problems.  The impressions were chronic back pain, drug seeking behavior, and anxiety.

On July 6, 2004, the Veteran was seen again at the Reno VAMC.  She presented to the mental health clinic in a wheel chair.  She was verbally disruptive and abusive and complained of thoracic pain between the scapula radiating to the neck.  The Veteran was seen laying on the floor, in a fetal position on a stretcher, and also ambulating with a strong and steady gait.  She demanded pain medications or she would take all of her Tylenol.  The Veteran refused to undergo a chest x-ray to rule out pneumonia and to confirm her rib and sternum injuries.

Subsequently, the Veteran was put on legal hold in the psychiatric inpatient unit by the VA police department.  On July 7, 2004, she was noted to make requests while crawling around on the floor.  She was observed being able to stand up and take a shower as well.  Physical examination showed no muscle spasm but there was tenderness over the spine areas.  The pain was thought to be likely musculoskeletal in nature.  The Veteran only wanted narcotics to treat her problems.

X-rays of the thoracic spine were taken on July 8, 2004, which showed moderate kyphoscoliosis with degenerative changes and osteoporosis.  The Veteran continued to have unruly behavior and was hostile and angry.  At times she would wriggle around in pain and, at other times, she appeared to be without any pain.  On July 9, 2004, the Veteran slept on the floor and was sedated.  An magnetic resonance imaging (MRI) scan showed acute cord compression at T2 and T3 with a fracture at T1.  It was determined that the Veteran should be transferred to WMC for emergent cord decompression.

A July 10, 2004, record from WMC shows that the Veteran was transferred to the facility from the Reno VAMC with a complaint of paralysis.  Beginning that morning, she was found to have no movement of her lower extremities.  The Veteran reported that she could not move her legs and did not know how it happened.  Neurological examination revealed weakened hand grasps bilaterally.  Notably, the WMC physician poked the Veteran with sharp objects and she could not feel them.  It was determined that she had paralysis below the T7 level.  The impression was acute hemaplegia, lower extremity, secondary to cord compression.  Subsequently, an MRI of the thoracic spine was consistent with discitis, osteomyelitis, paraspinal anterior epidural abscess at the T2-3 level, and compression fracture of C7 to T1.  That day, the Veteran underwent decompression surgery at WMC.  The Veteran was treated at WMC for post-surgery residuals of the paralysis through the end of July 2004.

On August 2, 2004, the Veteran was transferred to the Reno VAMC.  On August 17, 2004, she was transferred to the Palo Alto VAMC for acute rehabilitation to address incomplete quadriplegia.  It was noted that the Veteran would have to remain in cervical thoracic orthosis for at least twelve weeks.  It was thought that she would benefit greatly from ongoing therapy and consultations to optimize strength and function.  No further surgical intervention was deemed necessary.

The Veteran was discharged from the Palo Alto VAMC on October 26, 2004, following rehabilitation.  It was noted that her therapy sessions were difficult as she was unable to focus completely on her therapies and participate to her full extent.  At discharge, the Veteran had improved at least one grade strength in her weak muscles.  It was noted that that her neurologic examination was consistent with C6 ASIA-B tetraplegia on admission but had improved to C7 ASIA-B tetraplegia on discharge.  The Veteran was to continue outpatient treatment at Palo Alto VAMC twice a week and daily treatment at the Menlo Park VA facility.  Thereafter, the Veteran was seen regularly for quadriplegia at several VA facilities, particularly the Martinez VAOPC.

In May 2005, a VA physician, Dr. S.K., reviewed the claims file and noted an accurate medical history concerning the events in July 2004.  Dr. S.K. stated that the Veteran clearly had quadriparesis secondary to cord compression from an epidural abscess.  Dr. S.K. indicated that the abscess and osteomyelitis had been present for some time given the appearance of the July 9, 2004, MRI scan.  Dr. S.K. noted that it was uncertain whether the Veteran's earlier neurological examination performed at the Martinez VAOPC was normal or if it was not a careful examination.  Dr. S.K. also noted that the Veteran was not cooperative with personnel at the Reno VAMC and, in essence, did not permit an adequate evaluation of her back to be done in order to allow for a proper diagnosis.  Dr. S.K.'s impression was that the Veteran likely had a progression of her condition during the week after first presenting to the Martinez VAOPC but it could not be determined whether there was a true failure to diagnose from the documentation present.  Additionally, as for the Reno VAMC, Dr. S.K. stated that it was unlikely that a proper diagnosis could have been reached as the Veteran obstructed attempts to evaluate her.  Dr. S.K. deferred an opinion about the Veteran's rehabilitation process as he was located at the Palo Alto VAMC where her initial rehabilitation had taken place.

In June 2005, another VA physician, Dr. T.N., from the San Francisco VAMC-outside the system of the facilities where the treatment and rehabilitation in question took place - reviewed the claims file.  Dr. T.N. noted an accurate medical history in his report and provided an opinion primarily as to the Veteran's rehabilitation process.  Dr. T.N. noted that the Veteran was verbally abusive on numerous occasions at the Palo Alto VAMC and clearly blamed VA for her current condition.  Dr. T.N. could not find any documentation that the Veteran was not provided adequate rehabilitation care.  Dr. T.N. pointed to a number of discrepancies in the records where the Veteran voiced her displeasure as not being able to do particular things but this was in the setting of being resistant to the type of therapy offered.  Dr. T.N. concluded that many of the Veteran's complaints were unwarranted and there was a lack of documentation of lack of care.  Dr. T.N. noted that the discharge summary showed that the Veteran's functional abilities actually improved at the time of discharge.  In summary, Dr. T.N. found no evidence of negligence, lack of care, or inadequate care occurring at the Palo Alto VAMC that would have led to either a worsened or improved condition.  Dr. T.N. thought that the Veteran's psychosocial stressors, personality disorder, and understandable frustrations of her medical condition likely led to the claim of her receiving inadequate care but Dr. T.N. found the Veteran's complaint to be unwarranted.  Lastly, Dr. T.N. stated that any progression of the Veteran's rehabilitation was more likely a result of her being uncooperative with the treatment plan.

After additional records were obtained, Dr. S.K. reviewed the claims file again and provided an addendum to his May 2005 opinion report.  This April 2006 addendum noted that the records documented normal neurologic function after the VAOPC Martinez visit and between the Reno VAMC visits.  Dr. S.K. stated that it was not until after the Veteran's MRI that she had sudden deterioration and her spinal cord involvement was so clinically apparent.  Dr. S.K. also stated that there was no indication of problems on July 1 or July 3, 2004.  After the Veteran's readmission to the Reno VAMC on July 6, 2004, she did not allow examinations to be done according to Dr. S.K.  Although several abnormal blood tests indicated infection, Dr. S.K. stated that the Veteran's behavior prevented any further evaluation from being done and thus prevented a proper diagnosis from being made.

In February 2010, the claims file was forwarded to another VA physician, Dr. T.G., for another medical opinion on the matter as additional evidence had been received.  Dr. T.G. reviewed the claims file and noted an accurate medical history.  He did not provide an opinion and instead referred the matter to a specialist neurologist or neurosurgeon.  

Thereafter, in July 2010, the claims file was forwarded to Dr. K.R., a VA neurologist.  Dr. K.R. reviewed the claims file and stated that he agreed with Dr. S.K.'s April 2006 addendum opinion.  As additional commentary, Dr. K.R. noted that almost all of the Veteran's reports of pain had their onset with the motor vehicle accident from earlier in 2004.  In addition, Dr. K.R. stated that neurological function that has observable features seen without patient cooperation did not show any deficits.  Dr. K.R. also noted that the Veteran walked to the first MRI attempt on July 8, 2004, indicating that there were no overt signs of cord compression at that time.  Dr. K.R. found that the core compression likely occurred sometime between the July 8 attempted MRI and the July 9 abnormal examination but there was no evidence that the cause of the Veteran's disability was carelessness, negligence, error, judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Dr. K.R. concluded that the Veteran was diagnosed and treated appropriately for her epidural abscess give the limitations of history, examination, and cooperation.  After additional records were added to the claims file, Dr. K.R. provided an addendum in December 2010 and found that the additional records did not change his July 2010 opinion.

As noted previously, a VHA expert opinion was obtained in September 2011 in connection with the appeal.  Dr. P.C., a specialist in neurology at the VAMC in Pittsburgh, Pennsylvania, reviewed the claims file.  Dr. P.C. noted an accurate medical history, particularly the events from July 2004 to October 2004.  Dr. P.C. gave the opinion that, despite the unfortunate medical outcome, the Veteran did not sustain additional disability because of VA treatment.  According to Dr. P.C., the critical aspect in the course of events was the timing of the thoracic MRI study.  An attempt was made to obtain the study one day earlier but it was not possible as the Veteran would not lie still.  Dr. P.C. noted that, at that time, the Veteran was not apparently weak so her physicians would not have been alerted to the emerging neurologic emergency of cord compression.  Then, Dr. P.C. stated, the development of somnolence the following day would have limited the neurologic examination such that her developing paraplegia might not have been apparent.  As Dr. P.C. noted, the Veteran's VA physician used that opportunity to obtain the desired thoracic MRI.  Dr. P.C. stated that, once cord compression was identified, the Veteran was treated appropriately with emergency transfer and surgery.  Dr. P.C. did not see evidence of carelessness, negligence, lack of proper skills, or error in judgment as contributing causes.  Additionally, Dr. P.C. opined that the Veteran's post-surgery appeared to be fully adequate.  After acute post-operative care, the Veteran was transferred to a transitional car unit in order to gain strength to be able to undergo intensive rehabilitation.  Dr. P.C. noted that the Veteran was transferred to the spinal cord injury unit where she received rehabilitation over a two-month course.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA treatment in July 2004.  The evidence shows that the Veteran had additional disability (quadriplegia) while in the care of VA at the Reno VAMC.  The evidence does not show that any action on the part of VA caused the Veteran's additional disability or that it was the result of a failure to timely diagnose and properly treat it.  The evidence also does not show an instance of fault on VA's part or that there was an event not reasonably foreseeable, including noncompliance with the Informed Consent provisions.

The contemporary treatment records from the Martinez VAOPC and the Reno VAMC, as well as all of the VA medical opinion reports that addressed the matter, did not reflect that there was any abnormal neurologic function prior to July 9, 2004.  From July 1 to July 8, the Veteran had complaints of pain but nothing akin to quadriplegia was identified.  It was not until July 9 that quadriplegia was seen, particularly after the thoracic spine MRI.  An explanation of exactly how quadriplegia developed on July 9 is not found in the record.  Every VA physician who provided an opinion on this matter did not find any evidence of fault on the part of VA in treating the Veteran in July 2004.  

Each VA physician who provided an opinion reviewed the evidence in the claims file up to July 9, 2004.  Moreover, the Board finds that the medical opinions of record are persuasive because they include well-reasoned explanations and are supported by the competent evidence of record.  Although Dr. S.K. initially thought that a neurologic examination at the Martinez VAOPC may not have been carefully conducted, he found in the April 2006 addendum that the first instance that it became so clinically apparent that there were problems was at the time of the July 2009 thoracic spine MRI.  Dr. K.R. agreed with Dr. S.K. and found that there was no evidence that the cause of the Veteran's disability was carelessness, negligence, error, judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Dr. P.C., who also reviewed the claims file, including the prior opinions of Drs. S.K. and K.R., also found no evidence of an instance of fault on VA's part that caused the Veteran's additional disability.  Furthermore, all of the VA physicians who provided opinions on this matter found it significant that the Veteran's own actions of being uncooperative prevented a possible earlier identification of the epidural abscess because sufficient evaluations could not be performed by her VA treating clinicians.  The Board observes in this regard that additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care or medical treatment.  See 38 C.F.R. § 3.361(c)(3).  The evidence clearly shows in this case that the Veteran did not cooperate or follow instructions.  In fact, the evidence shows that she had to be transferred to another floor by the VA police department because of her failure to cooperate and abusiveness towards her VA treating clinicians.

As to the VA rehabilitation for quadriplegia that occurred after the surgery at WMC, the evidence also does not show an instance of fault on VA's part or that there was an event not reasonably foreseeable that led to inappropriate rehabilitation.  The contemporaneous VA records show that the Veteran had improved at the time of her discharge from the Palo Alto VAMC rehabilitation.  Additionally, the medical opinions from Drs. T.N. and P.C. reflect that the Veteran's rehabilitation treatment was appropriate and fully adequate.  Dr. T.N. expressly found no evidence of negligence, lack of care, or inadequate care occurring at the Palo Alto VAMC that would have led to either a worsened or improved condition.  Based on this evidence, particularly the persuasive medical opinions from Drs. T.N. and P.C., the Board finds that the Veteran's rehabilitation for quadriplegia at the Reno and Palo Alto VAMCs also was not performed inappropriately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.  Furthermore, there is no indication that there was noncompliance with the Informed Consent provisions.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's section 1151 claim to the extent it encompasses her disability rehabilitation after she became quadriplegic.

The Veteran's representative essentially argues that all of the VA medical opinions are inadequate in this case and that an independent medical expert opinion should be obtained.  See 38 C.F.R. § 20.901(d) (2011).  The representative asserts that the Veteran was overmedicated, particularly on July 8 and July 9, 2004, when she was sedated.  The representative states that the overmedication was negligence or there should have been prior sedation to properly evaluate the Veteran, during which time a diagnosis of cord compression could have been made.

First, the Board does not find that another medical opinion is warranted in this case.  Four VA physicians have reviewed the evidence and provided medical opinions that specifically address the medical questions that needed to be answered for the issue on appeal.  Dr. T.G. also reviewed the evidence but essentially did not provide an opinion.  Each physician reviewed the claims file at the time of their opinions and provided detailed rationale for their opinions.  The Board does not find the opinion reports to be inadequate for purposes of adjudicating the Veteran's 1151 claim.  See Barr, 21 Vet. App. at 311-12.  Although many of the matters relevant to this claim are medically complex in nature, the complexity or controversy does not warrant another opinion because the questions already have been answered by medical experts.  As suggested by Dr. T.G., the claims file was forwarded and reviewed by a specialist in neurology, Dr. P.C.  Additionally, the other VA physicians offering opinions were from the neurology department.

Next, the opinions expressly note the Veteran's sedation on July 8 and July 9.  The VA physicians who addressed the matter considered the sedation in forming their opinions.  Essentially, the Veteran's representative is offering a medical theory that was considered, but not endorsed, and there is no indication that the representative has the medical expertise necessary to provide such an opinion.  See generally Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In advancing an argument concerning the adequacy of the opinions obtained by VA about the Veteran's 1151 claim, the Veteran's representative appears to be raising a general challenge to the professional competence of the VA examiners who provided their opinions.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor her service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who provided their opinions concerning the Veteran's 1151 claim.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA opinions obtained in this case in adjudicating the Veteran's 1151 claim.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor her service representative has identified or submitted any evidence or argument that the VA examiners who provided their opinions concerning her 1151 claim were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's VA treatment records from July 2004, and provide a competent opinion concerning the allegation of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing reasonable care, or to an event not reasonably foreseeable.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the opinions obtained in this case in adjudicating her 1151 claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that any of the VA examiners who reviewed the Veteran's 1151 claim were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds that the opinions obtained in this case are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding her 1151 claim.  See 38 C.F.R. § 4.2 (2010).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's 1151 claim with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran also has submitted multiple statements in which she maintains that she received negligent care from VA and that she now has quadriplegia that she did not have prior to receiving VA care in July 2004.  The Board has considered the Veteran's statements and arguments but finds that the multiple medical opinions by VA physicians who found no instance of fault on the part of VA in providing the Veteran with medical care in July 2004 to have more evidentiary weight.  Although the claims file reflects that the Veteran has past training as a nurse, there is no indication that she possesses the medical expertise necessary (such as a medical doctor who is a neurologist) to answer the complex medical questions in this case.  See Espiritu, 2 Vet. App. at 494.  Medical professionals possessing the requisite expertise considered the Veteran's contentions concerning negligent care, lack of providing a diagnosis, and poor rehabilitation treatment but they concluded that the Veteran's care was neither inappropriate nor negligent.  

In summary, the Board finds that the criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by treatment by VA in July 2004 have not been met.  The Board recognizes the unfortunate additional disability that the Veteran developed in July 2004.  The Board is bound by the laws and regulations concerning 1151 claims, however, and, as discussed above, the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA treatment in July 2004 is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


